Case 6:19-cv-02237-RBD-LRH Document 49 Filed 11/13/20 Page 1 of 2 PageID 3715




                              UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                          ORLANDO DIVISION

    UNITED STATES OF AMERICA, STATE
    OF FLORIDA and OMNI
    HEALTHCARE, INC.,

                            Plaintiffs,

    v.                                                         Case No: 6:19-cv-2237-Orl-37LRH

    HEALTH FIRST, INC., HEALTH FIRST
    MEDICAL GROUP, LLC, STEVEN
    JOHNSON, JOSEPH FELKNER, DREW
    RECTOR, LEONARD GRECUL, MARK
    MENDOLLA, THOMAS SWAIN,
    STEVEN KARAS, ENRIQUIE
    POLANCO, JOSEPH MCCLURE, LEE
    SCHEINBART, SIMON VINARSKY,
    MATTHEW GERELL, AMIT
    BAROCHIA, ROBERT SPRAWLS,
    ASISH DELAL, JOHN BOMALASKI,
    GERMAINE BLAINE, FIRAS MUWALA,
    RITESH PATIL, GRAINGER STEELE
    LANNEAU, JAMES NEEEL and
    JEFFREY STALNAKER,

                            Defendants.


                                                  ORDER
              This cause came on for consideration without oral argument on the following motion filed

    herein:

              MOTION:       RELATOR’S CONSENT MOTION FOR LEAVE TO
                            AMEND TO FILE SECOND AMENDED COMPLAINT AND
                            TO ENLARGE TIME FOR DEFENDANTS TO RESPOND
                            TO SAME (Doc. No. 47)

              FILED:        November 11, 2020
Case 6:19-cv-02237-RBD-LRH Document 49 Filed 11/13/20 Page 2 of 2 PageID 3716




           THEREON it is ORDERED that the motion is GRANTED.

           Pursuant to the parties’ agreement, see Doc. No. 47 ¶ 5, Relator shall file a second amended

    complaint on or before November 13, 2020. Defendants shall respond to same on or before

    December 4, 2020.

           DONE and ORDERED in Orlando, Florida on November 13, 2020.




    Copies furnished to:

    Counsel of Record




                                                   -2-
